Citation Nr: 0410922	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-46724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the skin disorder of 
angiokeratoma of the scrotum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 1970.  
This case came to the Board of Veterans' Appeals (Board) from a 
May 1995 RO decision which denied service connection for a skin 
disorder.  An RO hearing was held in November 1995.  Beginning in 
October 2002, the Board developed additional evidence.  In 
Sepember 2003, the Board remanded the case for additional action.  
In a December 2003 decision, the RO granted service connection for 
the specific skin disorders of neurodermatitis and an epidermoid 
earlobe cyst, and the RO denied service connection for the 
specific skin disorder of angiokeratoma of the scrotum.  Thus the 
issue now before the Board is service connection for the skin 
disorder of angiokeratoma of the scrotum.  


FINDINGS OF FACT

The skin disorder of angiokeratoma of the scrotum was first 
manifest many years after service, and it was not caused by any 
incident of service including Agent Orange exposure during service 
in Vietnam.


CONCLUSION OF LAW

The skin disorder of angiokeratoma of the scrotum was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The evidence shows the veteran served on active duty in the Navy 
from June 1966 to March 1970, including service in Vietnam.  With 
regard to the skin, service medical records note such problems as 
acne, folliculitis, and an earlobe cyst; but service medical 
records are negative for the specific skin disorder of 
angiokeratoma of the scrotum.  

Post-service medical records from many years after service show 
various skin conditions, including the specific skin disorder of 
angiokeratoma of the scrotum.  A March 1995 VA compensation 
examination noted the specific skin disorder of angiokeratoma of 
the scrotum.  Treatment records from the 1990s and 2000s mention 
this particular skin problem.  

At a March 2003 VA compensation examination, the veteran's current 
skin disorders were noted to be an epidermoid earlobe cyst (which 
the doctor noted was related to the acne, folliculitis, and 
earlobe cyst the veteran had during service), neurodermatitis 
(which the doctor noted was related to the veteran's psychiatric 
problems), and angiokeratoma of the scrotum (which the doctor said 
was of unknown etiology).  The VA examiner said that none of the 
current skin conditions was related to Agent Orange exposure.

As to current skin conditions, a December 2003 RO decision granted 
service connection for the specific skin disorders of 
neurodermatitis and epidermoid earlobe cyst, and the RO denied 
service connection for the specific skin disorder of angiokeratoma 
of the scrotum.  The veteran is also service connected for the 
psychiatric disorder of post-traumatic stress disorder (PTSD) and 
for diabetes mellitus.  Due to service-connected disabilities, he 
is assigned a total compensation rating based on individual 
unemployability.



Analysis

Through correspondence, the rating decision, the statement of the 
case, supplemental statements of the case, and a Board remand, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for the skin 
disorder of angiokeratoma of the scrotum, and of his and the VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and VA 
examinations have been conducted.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The veteran contends that he developed the skin disorder of 
angiokeratoma of the scrotum as a result of his exposure to 
herbicides (e.g., Agent Orange) during his service in Vietnam.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of a veteran who served in the Republic of Vietnam 
during the Vietnam era, service connection will be presumed for 
certain specified diseases which are manifest within certain 
periods of time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The particular skin condition of 
angiokeratoma is not one of the disorders subject to presumptive 
service connection under this Agent Orange law, and thus such law 
is of no help to the veteran in establishing his claim.  

Service connection for the condition might be otherwise 
established by medical evidence establishing that the condition 
began during active duty.  See Combee v. Brown, 3 F.3d 1039 (Fed. 
Cir. 1994).  However, there is no medical evidence to show that 
the veteran's angiokeratoma of the scrotum, which first appeared 
years after active duty, was caused by Agent Orange exposure 
during his Vietnam service.  The veteran himself, as a layman, is 
not competent to offer an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 2003 VA 
examiner stated that the condition was not related to Agent Orange 
exposure.

The weight of the credible evidence establishes that the veteran's 
current skin disorder of angiokeratoma of the scrotum began years 
after service, and it was not caused by any incident of service 
including Agent Orange exposure during Vietnam service.  The 
condition was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for service 
connection for the skin disorder of angiokeratoma of the scrotum, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for the skin disorder of angiokeratoma of the 
scrotum is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



